Citation Nr: 0319176	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-07 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  

Procedural history

The veteran served on active duty from June 1970 to June 
1973.  The veteran served in Vietnam.  He is the recipient of 
a Purple Heart with Oak Leaf Cluster and a Bronze Star Medal.

In a February 1979 rating decision, the RO denied a claim of 
entitlement to service connection for right ear hearing loss.  
The veteran tried to reopen the claim in May 1982, but his 
request was denied in June 1982.

In August 2001, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  In a January 2002 rating decision, the RO 
denied the claims.  The veteran disagreed with the January 
2002 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in May 2002.  

The veteran testified at a Travel Board hearing in San 
Antonio, Texas in February 2003.  The transcript of the 
hearing has been associated with the veteran's claims folder.

Issues not on appeal

In a January 2002 rating decision, service connection was 
granted for post-traumatic stress disorder (PTSD) and a 50 
percent disability rating was awarded.  The veteran disagreed 
with the 50 percent rating, but did not perfect an appeal.  
Subsequently, the veteran's disability rating was increased 
to 70 percent.  As an appeal was not perfected, the issue of 
entitlement to a higher rating for PTSD is not before the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2002).

Also in the January 2002 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
arthritis of the back and hip.  To the Board's knowledge, the 
veteran has not disagreed with those decisions.  Accordingly, 
those issues are not within the Board's jurisdiction and they 
will be addressed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA.


FINDINGS OF FACT

1.  In an unappealed February 1979 rating decision, the RO 
denied service connection for right ear hearing loss. 

2.  The evidence associated with the claims file subsequent 
to the RO's February 1979 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The evidence shows that the veteran engaged in combat.

4.  Competent medical evidence indicates that the veteran has 
bilateral hearing loss that is related to noise exposure 
during active service.

5.  Competent medical evidence indicates that the veteran has 
tinnitus that is related to noise exposure during active 
service.



CONCLUSIONS OF LAW

1.  The RO's February 1979 decision denying service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  Since the February 1979 decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for right ear hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Bilateral hearing loss was incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. §§  3.303, 3.304(d), 3.385 
(2002).

4.  Tinnitus was incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss and for  tinnitus. 

As noted in the Introduction, the veteran's claim of  
entitlement to service connection for right ear hearing loss 
was denied by the RO in February 1979.  Regardless of the 
decision made by the RO with respect to reopening the 
veteran's previously denied claim of entitlement to service 
connection for right ear hearing loss, the Board must initial 
ascertain whether the evidence warrants reopening the claim.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are only 
applicable to one of the issues in the instant case, the 
implementing regulations are also effective November 9, 2000.  
The provisions of the VCAA and the implementing regulations 
are applicable to that extent.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 2002 rating decision and by the April 2002 statement 
of the case (SOC) of the pertinent law and regulations and 
the need to submit additional evidence on his claims.  More 
significantly, a letter was sent to the veteran in September 
2001, with a copy to his representative, which specifically 
notified the veteran of the pertinent law and regulations.  
Crucially, the veteran was informed by means of the September 
2001 letter as to what evidence he was required to provide 
and what evidence VA would attempt to obtain on his behalf.  
The letter explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

In June 2002, the RO sent the veteran a follow-up letter, 
notifying him that additional evidence was needed.  The 
veteran was asked to provide specific details of his past 
employment since service.  

Based on the foregoing record, the Board concludes that the 
notice requirements of the VCAA have been satisfied.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  However, as will be discussed in more detail 
below, the Board has concluded that new and material evidence 
has been submitted in this case.  Accordingly, to avoid 
duplication, the Board will now address the duty to assist as 
it relates to all issues on appeal in a single discussion.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

After a review of the record, the Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claims, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating them.  In particular, the veteran was 
afforded a VA examination in October 2001.  In August 2002, 
the RO obtained a nexus opinion based on a review of the 
evidence of record.  There is no indication that there exists 
any evidence which has a bearing on this case which has not 
been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he 
wanted a BVA hearing, and he was afforded one.  The veteran 
presented personal testimony before the undersigned Veteran's 
Law Judge in February 2003.  The transcript is of record.  
The veteran's representative has also submitted written 
argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001).  Because the 
veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection -- hearing loss

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2002).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. 155.

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2002).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 
38 U.S.C.A. § 1154(b) "relaxes the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sep. 20, 1999), the Court 
recently affirmed that the 38 U.S.C.A § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to support 
a finding that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.  Id.

Analysis 

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  The veteran contends 
that he was exposed to land mine and grenade explosions while 
in Vietnam and that this caused his hearing loss and 
tinnitus.

The Board will first address whether the predicate issue of 
receipt new and material evidence has been satisfied with 
respect to the right ear claim.  The Board will then address 
in a common discussion entitlement to service connection with 
respect to all claims.

New and material evidence

(i.)  The evidence prior to February 1979

The evidence of record prior to the February 1979 rating 
decision consisted solely of the veteran's service medical 
records and his January 1979 claim.  The service medical 
records show no complaint of hearing problems.  The veteran 
was evaluated for ear protection in July 1972.  The 
separation examination shows no hearing loss.  The following 
puretone averages were recorded:

500	1000	2000	4000   HERTZ
RIGHT 	0	0 	0 	0	dB
LEFT 	0	0	0	0	dB

While the January 1979 claim contained the veteran's 
contention that he suffered hearing loss in service, it did 
not provide details as to noise exposure or the manner in 
which the hearing loss was incurred.  Essentially, at the 
time of the February 1979 rating decision, the record did not 
contain evidence of any of the elements required for service 
connection.

(ii.)  The evidence after February 1979

In the period after the February 1979 rating decision, the 
veteran submitted evidence as to all three elements required 
for service connection.  An October 2001 VA examination 
report provides a current diagnosis of bilateral hearing 
loss.  The veteran's hearing testimony and statements 
submitted in September 2001, March 2002 and July 2002 provide 
the veteran's account of being exposed to noise in service 
and suffering the onset of right ear hearing loss.  In 
addition, an August 2002 VA opinion provides evidence of a 
nexus between the veteran's claimed noise exposure and his 
current disabilities.  

Accordingly, the Board finds that the evidence submitted 
after February 1979 addresses all of the elements lacking 
prior to that date.  It bears directly and substantially upon 
the specific matter under consideration; it is neither 
cumulative nor redundant; and, it is so significant that it 
must be considered in order to decide fairly the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002).  Because new and 
material evidence has been submitted, the claim of 
entitlement to service connection for right ear hearing loss 
is reopened.  VA's duty to assist the veteran in developing 
the claim has been satisfied, as discussed above.

Entitlement to service connection 

As the issues of entitlement to service connection for 
bilateral hearing loss and  tinnitus involve similar facts 
and law, they will now be addressed in a common discussion.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

In this case, the first and third Hickson elements are not at 
issue.  The record contains a clear diagnosis of bilateral 
hearing loss and tinnitus, as shown in the October 2001 VA 
examination report.  Further, the record contains a medical 
opinion rendered in August 2002 by a VA physician that the 
veteran's bilateral hearing loss and tinnitus are at least as 
likely as not secondary to exposure to excessive noise in 
Vietnam during combat.  With a caveat to be discussed below, 
the Board can identify no medical evidence to contradict this 
evidence, and accordingly these elements are conceded. 

The outcome of this case turns principally on the second 
Hickson element, evidence of in-service incurrence of hearing 
loss and tinnitus.  Here, the service medical records do not 
show any complaint of symptoms or treatment for hearing loss 
or tinnitus during service.  Further, the service separation 
examination shows no hearing loss as measured during 
audiometric testing.  Accordingly, there appears to be no 
objective evidence of an in-service incident which might have 
caused the current hearing loss and tinnitus.  

The principal evidence with respect to this element comes 
from the veteran's own contentions and testimony.  The 
veteran stated in his February 2003 hearing testimony that he 
was in close proximity to the detonation of land mines and 
other explosives on several occasions.  He contends that he 
suffered temporary loss of hearing and tinnitus immediately 
following the detonations, and that his hearing worsened 
after service.  

While the veteran's statements are not reflected in the 
service medical records, as discussed above, the veteran 
served in combat in Vietnam.  This is shown by his receipt of 
a Combat Infantryman's Badge and two Purple Hearts.  The 
veteran's statements concerning exposure to acoustic trauma 
are unquestionably consistent with the circumstances, 
conditions and hardships of combat service.  Under such 
circumstances, the veteran's statements will be accepted as 
sufficient proof of in-service incurrence even though there 
is no official record of such incurrence.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002).

It is noted that section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Libertine v. Brown, 9 Vet. 
App. 521(1996) [the 38 U.S.C.A § 1154(b) presumption only 
relates to the question of service incurrence; it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability].  However, there is 
of record an opinion of a VA physician in August 2002 to the 
effect that the veteran's hearing loss was as likely as not 
related to the veteran's noise exposure in service.  
Accordingly, the veteran's testimony is accepted as adequate 
evidence of in-service incurrence of hearing loss and 
tinnitus.  The second Hickson element is satisfied.

The Board acknowledges, as was pointed out by the RO, that 
the August 2002 physician based his opinion on apparently 
unsubstantiated evidence of noise exposure in service, and an 
equally unsubstantiated belief that the veteran was evaluated 
for hearing loss and tinnitus in service.  As discussed 
above, the service medical records in fact provide no support 
for these contentions.  However, this error in the August 
2002 opinion in no way diminishes the weight of probative 
value the Board places on it.  The combat presumption 
afforded by 38 U.S.C.A. § 1154(b) obviates the need for any 
official record of in-service incurrence.  The underpinning 
of the August 2002 opinion, that the veteran in fact 
experienced noise exposure in service, is presumed to be 
correct based on the law and regulation pertaining to combat 
veterans.  Therefore, the Board finds no flaw in the 
physician's reliance on that presumption.  

The Board also acknowledges that other factors such as post-
service industrial noise exposure and the veteran's age may 
have played a role in the veteran's current bilateral hearing 
loss and tinnitus.  However, the August 2002 physician stated 
that he reviewed the veteran's medical records and claims 
file.  The Board is satisfied that the August 2002 opinion is 
based on an account of the veteran's medical and service 
history that is presumed to be accurate.  

In summary, as all three elements required for establishment 
of service connection have been satisfied in this case, 
service connection for bilateral hearing loss and for 
tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

